330 S.E.2d 205 (1985)
313 N.C. 593
STATE of North Carolina
v.
L.J. HUNT.
No. 74A85.
Supreme Court of North Carolina.
June 4, 1985.
*206 Adam Stein, Appellate Defender, Raleigh, and James R. Glover, Chapel Hill, for defendant-appellant.
Lacy H. Thornburg, Atty. Gen., by T. Byron Smith, Associate Atty., Goldsboro, for the State.
PER CURIAM.
Justice VAUGHN took no part in the consideration or decision of this case. The remaining members of this Court were equally divided with three members voting to affirm the decision of the Court of Appeals and three members voting to reverse. Therefore, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See State v. Johnson, 286 N.C. 331, 210 S.E.2d 260 (1974).
AFFIRMED.